Exhibit 10.4

 

Brian C. Cornell

 

Name of Employee

 

MICHAELS STORES, INC.

2006 EQUITY INCENTIVE PLAN

Restricted Stock Award Agreement

Michaels Stores, Inc.
8000 Bent Branch Drive
Irving, Texas 75063

Attn:       Jeffrey N. Boyer

Ladies and Gentlemen:

The undersigned (i) acknowledges that he has received an award (the “Award”) of
restricted stock from Michaels Stores, Inc. (the “Company”) under the Michaels
Stores, Inc. 2006 Equity Incentive Plan (the “Plan”), subject to the terms set
forth below and in the Plan; (ii) further acknowledges receipt of a copy of the
Plan as in effect on the date hereof; and (iii) agrees with the Company as
follows:

1.               Effective Date.  This Agreement shall take effect as of June 4,
2007, which is the date of grant of the Award.

2.               Shares Subject to Award.  The Award consists of 133,333 shares
(the “Shares”) of common stock of the Company (“Stock”).  The undersigned’s
rights to the Shares are subject to the restrictions described in this Agreement
and the Plan (which is incorporated herein by reference with the same effect as
if set forth herein in full) in addition to such other restrictions, if any, as
may be imposed by law.

3.               Meaning of Certain Terms.  Except as otherwise expressly
provided, all terms used herein shall have the same meaning as in the Plan.  The
term “vest” as used herein with respect to any Share means the lapsing of the
restrictions described herein with respect to such Share.

4.               Nontransferability of Shares.  The Shares acquired by the
undersigned pursuant to this Agreement shall not be sold, transferred, pledged,
assigned or otherwise encumbered or disposed of except as provided below and in
the Plan.

5.               Vesting of Shares.  The shares acquired hereunder shall vest in
accordance with the provisions of this Paragraph 5 and applicable provisions of
the Plan, as follows:  66,667 Shares on and after June 4, 2008, and 66,666 on
and after June 4, 2009.  Notwithstanding the foregoing, no shares shall vest on
any vesting date specified above unless the undersigned is then, and since the
date of grant has continuously been, employed by the Company or its
subsidiaries.   In the event that the undersigned’s employment is terminated due
to his death, by the Company other than for “Cause” or for Disability, or by the
undersigned for “Good Reason” (all terms as defined in the Employment Agreement
dated June 4, 2007, between the undersigned and the Company), all then
outstanding and unvested Shares acquired by the undersigned hereunder shall
automatically and immediately vest.


--------------------------------------------------------------------------------


6.               Forfeiture Risk.  Except as provided in Section 5 above, if the
undersigned ceases to be employed by the Company and its subsidiaries for any
reason, any then outstanding and unvested Shares acquired by the undersigned
hereunder shall be automatically and immediately forfeited.  The undersigned
hereby (i) appoints the Company as the attorney-in-fact of the undersigned to
take such actions as may be necessary or appropriate to effectuate a transfer of
the record ownership of any such shares that are unvested and forfeited
hereunder, (ii) agrees to deliver to the Company, as a precondition to the
issuance of any certificate or certificates with respect to unvested Shares
hereunder, one or more stock powers, endorsed in blank, with respect to such
Shares, and (iii) agrees to sign such other powers and take such other actions
as the Company may reasonably request to accomplish the transfer or forfeiture
of any unvested Shares that are forfeited hereunder.

7.               Retention of Certificates.  Any certificates representing
unvested Shares shall be held by the Company.  If unvested Shares are held in
book entry form, the undersigned agrees that the Company may give stop transfer
instructions to the depository to ensure compliance with the provisions hereof.

8.              Effect of Certain Transactions.  In the event of a Change of
Control (as defined in the Stockholders Agreement), all then outstanding and
unvested Shares acquired by the undersigned hereunder shall automatically and
immediately  vest.

9.               Joinder to Agreements.  The undersigned acknowledges and agrees
that the Shares acquired hereunder will be subject to the Stockholders Agreement
and to the Registration Rights Agreement and the transfer and other
restrictions, rights, and obligations set forth in those agreements.  By
executing this Agreement, the undersigned hereby becomes a party to and bound by
the Stockholders Agreement and the Registration Rights Agreement as a Manager
(as such term is defined in those agreements), without any further action on the
part of the undersigned, the Company or any other Person.

10.         Legend.  Any certificates representing unvested Shares shall be held
by the Company, and any such certificate shall contain a legend substantially in
the following form:

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE
MICHAELS STORES, INC. 2006 EQUITY INCENTIVE PLAN AND A RESTRICTED STOCK AWARD
AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND MICHAELS STORES, INC. 
COPIES OF SUCH PLAN AND AGREEMENT ARE ON FILE IN THE OFFICES OF MICHAELS STORES,
INC.

As soon as practicable following the vesting of any such Shares the Company
shall cause a certificate or certificates covering such Shares, without the
aforesaid legend, to be issued and delivered to the undersigned.  If any Shares
are held in book-entry form, the Company may take such steps as it deems
necessary or appropriate to record and manifest the restrictions applicable to
such Shares.

11.         Dividends, etc..  The undersigned shall be entitled to (i) receive
any and all dividends or other distributions paid with respect to those Shares
of which he is the record owner on the record date for such dividend or other
distribution, and (ii) vote any Shares of which he is the record owner on the
record date for such vote; provided, however, that any property (other than
cash) distributed with respect to a share of Stock (the “associated share”)
acquired hereunder, including without limitation a distribution of Stock by
reason of a stock dividend, stock split

2


--------------------------------------------------------------------------------


or otherwise, or a distribution of other securities with respect to an
associated share, shall be subject to the restrictions of this Agreement in the
same manner and for so long as the associated share remains subject to such
restrictions, and shall be promptly forfeited if and when the associated share
is so forfeited;  and further provided, that the Administrator may require that
any cash distribution with respect to the Shares other than a normal cash
dividend be placed in escrow or otherwise made subject to such restrictions as
the Administrator deems appropriate to carry out the intent of the Plan. 
References in this Agreement to the Shares shall  refer, mutatis mutandis, to
any such restricted amounts.

12.         Sale of Vested Shares.  The undersigned understands that he will be
free to sell any Share once it has vested, subject to (i) satisfaction of any
applicable tax withholding requirements with respect to the vesting or transfer
of such Share; (ii) the completion of any administrative steps (for example, but
without limitation, the transfer of certificates) that the Company may
reasonably impose; (iii) applicable requirements of federal and state securities
laws, (iv) the Stockholders Agreement and (v) the Registration Rights Agreement.

13.         Certain Tax Matters.  The undersigned expressly acknowledges the
following:

a.               The undersigned has been advised to confer promptly with a
professional tax advisor to consider whether the undersigned should make a
so-called “83(b) election” with respect to the Shares.  Any such election, to be
effective, must be made in accordance with applicable regulations and within
thirty (30) days following the date of this Award.  The Company has made no
recommendation to the undersigned with respect to the advisability of making
such an election.

b.              The award or vesting of the Shares acquired hereunder, and the
payment of dividends with respect to such Shares, may give rise to “wages”
subject to withholding.  The undersigned expressly acknowledges and agrees that
his rights hereunder are subject to his promptly paying to the Company in cash
(or by such other means as may be acceptable to the Company in its discretion,
including, if the Administrator so determines, by the delivery of previously
acquired Stock or shares of Stock acquired hereunder or by the withholding of
amounts from any payment hereunder) all taxes required to be withheld in
connection with such award, vesting or payment.

 

Very truly yours,

 

 

 

 

 

  /s/ Brian C. Cornell

 

Brian C. Cornell

 

Dated:  June 4, 2007

The foregoing Restricted Stock
Award Agreement is hereby accepted:

MICHAELS STORES, INC.

By:

/s/ Jeffrey N. Boyer

 

 

Jeffrey N. Boyer

 

President and Chief Financial Officer

 

3


--------------------------------------------------------------------------------